Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim(s) 11,1,2,4,6,12,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 101897758, and further in view of Biderman et al 2999705.
KR 101897758 teaches bicycle that employ a processor for controlling a change between switched-on and switched-off states of a bicycle depending upon signals received. The method employs monitoring (in the on state) both lack of motor rotation over a predetermined time (2 switch off conditions) to trigger a control to supply “low” current power needed for normal function power supply reactivation, thereby reducing standby power, generally a power down mode, otherwise a switch-off condition. In the off state, sensing when rotation of the driving motor is sensed for a predetermined
time will cause power to be supplied to operate the bicycle in the normal driving mode, causing the cycle to go into a switch-on state. The system is operated by a processor which includes control elements, detection units (rotation sensor 39,35 (i.e. movement), inherently includes timer to compare value with predetermined values). The goal of KR is to save power. KR does not clearly tag the power down mode as a “switched-off” state, but a power down mode will naturally induce functions on the cycle to shut down, or if you will, shut off.
KR’s electric bicycle does not monitor environmental toxic gas.
Biderman et al 2999705 teaches (page 24, lines 19-27) that electric vehicles may employ environment gas (CO, NOx) sensors 816, providing a display for such.  Such gas sensor elements 816,817 (Figure 8) are not necessary for normal function power supply reactivation.
As to claims 11,1,4,6, it would have been obvious to employ an environmental sensor on KR’s bicycle because Biderman teaches employing such a sensor to collect data, and even plan healthier bike routes.  As such, the electric bicycle is also a mobile measuring device.
As to claim 2, in the off state, sensing when rotation of the driving motor is sensed for a predetermined time will cause power to be supplied to operate the bicycle in the normal driving mode, causing the cycle to go into a switch-on state. Such requires 2 sensed signals to convert the cycle such that there is sufficient energy for full/mobile operation.
As to claims 12,14, such sensors are not necessary for supply reactivation, suggestive of being off.

Claims 3,5,7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Note that the combination of KR and CA “is” not “a mobile gas-measuring device”.  The term “is” (claim 9) is a powerful limitation.  Claim 10 includes limitation of claim 5.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh D Patel, can be reached at telephone number 572-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2855